IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON
                ________________________________________________

CLYDE NORMAN BREWER, JR.,

       Plaintiff-Appellee,

Vs.                                               Shelby Equity No. 104568-1

CAROL CORDELL COLETTA and
COLETTA & COMPANY, INC.,

      Defendants-Appellants.
___________________________________________________________________________

               FROM THE CHANCERY COURT OF SHELBY COUNTY
                 THE HONORABLE NEAL SMALL, CHANCELLOR



                   Mimi Phillips; Phillips, Howard & Grubb of Memphis
                                   For Plaintiff-Appellee

                   Carl I. Jacobson; Wyatt, Tarrant & Combs of Memphis
                                 For Defendants-Appellants




                                      AFFIRMED

                                      Opinion filed:




                                                  W. FRANK CRAWFORD,
                                                  PRESIDING JUDGE, W.S.

CONCUR:

DAVID R. FARMER, JUDGE

HEWITT P. TOMLIN, JR., SENIOR JUDGE

       This appeal involves an action for breach of an employment agreement. Defendants,

Carol Cordell Coletta and Coletta & Company, Inc., appeal from the judgment of the chancery

court which entered judgment in the amount of $31,800.00 in favor of the plaintiff, Clyde

Norman Brewer, Jr.
       Brewer and Coletta were married in 1976. In 1985, they started a public relations firm

together called Coletta Brewer & Company, Inc. They operated the business together during

their marriage, and were equal shareholders. The corporation was a public relations firm that

specialized in media relations, special event production, speech writing, and counseling.

       In 1993, Coletta and Brewer experienced marital problems and their marriage started to

break up. Coletta suggested to Brewer that they write daily letters to each other that explored

their feelings and problems and how they were going to approach the problems. In May 1993,

Brewer started to write a fictional novel based on his relationship with Coletta. He started

writing the book over the course of the initial weeks and months of the parties’ marital

difficulties. However, their marital problems came to a head in July 1993 when Brewer

discovered Coletta and her lover having sex on the bathroom floor of her home. Afterwards,

Brewer decided to make his book a non-fiction memoir. Coletta knew he was writing a book

about their relationship, and even returned the personal letters that Brewer had written to her to

help him prepare the manuscript.

       The parties were divorced and entered into a Marital Dissolution Agreement (MDA)

dated August 13, 1993. The MDA required Brewer to transfer all of his shares in Coletta Brewer

& Company to Coletta. Thereafter, Coletta, now the sole shareholder, changed the name of the

corporation to Coletta & Company, Inc. In August of 1993, Brewer entered into a written

agreement (Agreement) with Coletta & Company, Inc. (hereinafter Coletta & Company or

Company). In the Agreement, Company agreed to employ Brewer as a consultant for 24 months

to perform whatever work assignments and consulting services that Company required. In

return, Brewer was to be paid $72,000.00, payable in 24 equal monthly installments, but the

employment was not to exceed 300 hours per year. Brewer agreed to “carry out his employment

with ordinary care and diligence to the best of his abilities.” In addition, Brewer agreed to a two-

year covenant not to compete.

        In early 1994, Brewer finished a draft of the manuscript and titled it Just Friends. He

showed it to Coletta’s daughter and to employees of Coletta & Company. Brewer also gave a

copy of Just Friends to Michael Lollar, a reporter for The Commercial Appeal. On August 19,

1994, Lollar called Coletta for comment on the book. That same day, the chairman of

Company’s largest client called and expressed concern about the book.


                                                 2
       On August 22, 1994, Coletta informed Brewer, in writing, that she intended to terminate

his services and that she would not pay any further payments under the Agreement. On August

24, 1994, Brewer filed a Complaint for Specific Performance and/or for Breach of Contract

against Coletta and Coletta & Company. In the Complaint, Brewer alleges that Company cannot

cancel the Agreement at will and is obligated to pay him the full amount in the Agreement. He

also alleges that the Agreement was entered into by the parties in return for the transfer of his

stock in Coletta Brewer & Company. He claims that the amount of compensation in the

Agreement, in addition to the covenant not to compete and the consulting services, was just

consideration for his stock in Coletta Brewer & Company. He claims that he could have litigated

the divorce but chose the Agreement instead because both parties wanted to avoid litigation.

       On October 20, 1994, the defendants filed an answer denying that they are obligated to

pay Brewer. They aver that Brewer breached the implied covenant of good faith and fair dealing,

and therefore, cannot recover.

       On July 27, 1994, the cause was heard by the chancery court, sitting without a jury. The

Chancellor found that Coletta knew that Brewer was writing the book and returned material to

him to help him in preparation for the book. He also found that there was no proof to indicate

that anything in the book was incorrect. The Chancellor held that the Agreement was not

breached by Brewer, and therefore, by failing to pay Brewer under the terms of the Agreement,

defendants breached the contract. Judgment was entered against both defendants for $31,800.00,

representing the balance due under the Agreement less a set-off of $7,200.00.

       Defendants have appealed and present this issue for the Court: Did the Chancellor err

in holding that defendant, employer, did not have just cause to terminate an employment

agreement where plaintiff, employee, breached his duty of good faith, fair dealing and loyalty

to his employer by engaging in activity detrimental to defendant’s business interests and

reputation.1

       Since this case was tried by the court sitting without a jury, we review the case de novo

upon the record with a presumption of correctness of the findings of fact by the trial court.


       1
        Although the contract was between Company and Brewer, the Chancellor awarded
judgment against both defendants. On appeal, defendants do not present an issue pertaining
to Ms. Coletta’s personal liability, so the issue is waived. Defendants will be treated as joint
obligors.

                                               3
Unless the evidence preponderates against the findings, we must affirm, absent error of law.

T.R.A.P. 13(d).

       Defendants assert that Brewer breached a duty of good faith by publishing his book.

They argue that the publication of the book, which detailed Ms. Coletta’s infidelity, was

detrimental to her reputation and the business interests of Company.

       In Tennessee, every contract contains an implied duty of good faith and fair dealing in

its performance and enforcement. TSC Industries, Inc. v. Tomlin, 743 S.W.2d 169, 173 (Tenn.

App. 1987). However, the extent of the duty of good faith depends upon the individual contract

in each case, and the court should look to the language of the instrument and to the intention of

the parties and then impose a construction that is fair and reasonable. Id. There is an implied

undertaking in every contract on the part of each party that he will not intentionally or purposely

do anything . . . which will have the effect of destroying or injuring the right of the other party

to receive the fruits of the contract. Winfree v. Educators Credit Union, 900 S.W.2d 285, 289

(Tenn. App. 1995) (quoting 17 Am. Jur. 2d Contracts § 256 (1964)).

       Defendants rely upon this Court’s decision in Curtis v. Reeves, 736 S.W.2d 108 (Tenn.

App. 1987). In Curtis, the plaintiff, Dorothy Curtis, sued her employer after she was fired for

addressing disparaging remarks to one of her employer’s tenants. Curtis was employed by her

son-in-law, Harold Reeves, as a custodian in his building. Id. at 109. After her daughter’s

marriage to Reeves went sour, Curtis told a tenant about the marital problems and said that she

could not understand how the tenant could stay in the building where the landlord was of such

low moral character. Id. at 110. The Court quoted with approval 56 C.J.S. Master and Servant

§ 42(a)(1948):

                 As a general proposition, any act of the servant which injures or
                 has a tendency to injure his master’s business, interests, or
                 reputation will justify the dismissal of the servant. Actual loss is
                 not essential; it is sufficient if, from the circumstances, it appears
                 that the master has been, or is likely to be, damaged by the acts of
                 which complaint is made.

Curtis, 736 S.W.2d at 112. The Court held that Curtis’s statements were detrimental to Reeves’s

business interests and violated her duty to advance the interest of the business.

       Ms. Coletta claims that the publication of Just Friends by Brewer was a similar violation

of his duty to advance the business of Coletta & Company, and, therefore, there was no breach



                                                   4
of the Agreement when his employment was terminated. Brewer testified that the business of

Coletta & Company, a public relations firm, is judged by its reputation, its credibility, its ability

to keep a secret of a client, its loyalty, and its good judgment.

        We disagree with defendants that Curtis is dispositive. In that case, the plaintiff

addressed her remarks directly to her employer’s tenant. Curtis, 736 S.W.2d at 110. In addition,

the plaintiff’s and the defendant’s families were in the midst of a dispute and had recently

quarreled publicly. Id. The Court held that statements to the tenant, encouraging her to leave

the building, were detrimental to the defendant’s business interests and reputation.

        In the instant case, Brewer’s book was not channeled directly to any of Company’s

clients. Although Brewer and Coletta were in the midst of a divorce and the book may have been

authored with some spite, the remarks made in the book were not made with the intention of

hurting Coletta & Company. The Chancellor apparently believed Brewer and was not persuaded

that he breached a duty of good faith. Moreover, contrary to Ms. Coletta’s testimony, there was

testimony from one of Company’s major clients to the effect that the book had no impact on its

relationship with Company. The weight, faith, and credit to be given to any witness’s testimony

lie in the first instance with the trier of fact, and the credibility accorded will be given great

weight by the appellate court. Mays v. Brighton Bank, 832 S.W.2d 347, 352 (Tenn. App. 1992);

Town of Alamo v. Forcum-James Co., 327 S.W.2d 47, 49 (Tenn. 1959).

        Although Curtis does not require that the employer show actual damages, the employer

must still show that he or she has been, or is likely to be, damaged by the acts of which

complaint is made. Curtis, 736 S.W.2d at 112. In 1993 and 1994, before publication of the

book, the gross receipts of Coletta’s business were $400,000.00 and $580,000.00, respectively.

Coletta & Company employed between six and eight employees during that period. However,

in the first half of 1995, the gross receipts at Coletta & Company dropped to $155,000.00 which

project to $310,000.00 for the year. Although Coletta & Company did not make as much money

in 1995 as it did in 1994, and its staff was reduced to two employees, there was no proof that this

was caused by the publication of Just Friends. To the contrary, the proof showed that Coletta

& Company lost a number of clients for other business reasons including a move out of

Memphis and a decentralization of a marketing division. Furthermore, Ms. Coletta’s reputation
did not appear to be tarnished following publication of the book. The proof showed that she was

the luncheon speaker for the Memphis Downtown Rotary Club and was featured in their

newsletter, that she was in a Memphis Magazine article titled “Women You Need to Know,” and

that her business was discussed in the Memphis Business Journal. All of these accolades came

after Just Friends was published.

       We also think it is important that Ms. Coletta supported the writing of the book and never

felt anything Brewer could say would embarrass her. Brewer testified that she said that nothing

she had ever done was embarrassing and that she wouldn’t want to do anything to stop the book.

Coletta admitted that after publication of the book she went to a costume party dressed as Hester

Prynne, the scorned adulteress in The Scarlet Letter.

       The evidence does not preponderate against the Chancellor’s finding that Company

breached Brewer’s contract, and that he is entitled to the balance due thereon.

       Brewer presents one issue for review: Whether the Chancellor erred in allowing a set-off

of $7,200.00. When Company terminated Brewer’s contract, it transferred an account to Brewer

which he continued servicing, and the client paid him $7,200.00 directly for his services. The

evidence does not preponderate against the Chancellor’s finding that this amount should be set

off against Brewer’s recovery.

       The judgment of the trial court is affirmed. This case is remanded to the trial court for

such further proceedings as may be necessary. Costs of the appeal are assessed against

appellants.

                                                        _________________________________
                                                        W. FRANK CRAWFORD,
                                                        PRESIDING JUDGE, W.S.

CONCUR:

_________________________________
DAVID R. FARMER, JUDGE

_________________________________
HEWITT P. TOMLIN, JR.
SENIOR JUDGE




                                               6